UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. PPL Corporation Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). PPL Corporation Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company PPL Corporation [ X ] [] [] [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PPL Corporation Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: PPL Corporation Common stock, $.01 par value, 482,723,432 shares outstanding at July30, 2010. This document is available free of charge at the Investor Center on PPL's Web site at www.pplweb.com.However, information on this Web site does not constitute a part of this Form 10-Q/A Amendment No. 1. PPL CORPORATION FORM 10-Q/A Amendment No. 1 FOR THE QUARTER ENDED JUNE 30, 2010 Table of Contents Page EXPLANATORY NOTE 1 PART II.OTHER INFORMATION Item 6.Exhibits 1 SIGNATURE 3 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q of PPL Corporation (the Registrant) for the period ended June30, 2010, as filed by the Registrant on August 5, 2010 (Original Filing).This Amendment No. 1 is being filed solely to provide interactive data as Exhibit 101 in accordance with Rule 405 of Regulation S-T.This Amendment No. 1 does not alter or affect any other part or any other information originally set forth in the Original Filing.This Amendment No. 1 does not reflect events that have occurred subsequent to the filing date of the Original Filing. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II.OTHER INFORMATION Item 6.Exhibits *3(ii)(a) - Amended and Restated Bylaws of PPL Corporation effective as of May 19, 2010 (Exhibit 99.1 to PPL Corporation Form 8-K Report (File No. 1-11459) dated May 19, 2010) *4(a) - Supplemental Indenture No.2 among PPL Capital Funding, Inc., PPL Corporation and The Bank of New York Mellon (as successor to The Bank of New York), as Trustee, dated as of June28, 2010 (Exhibit 4.3 to PPL Corporation Form 8-K Report (File No. 1-11459) dated June 28, 2010) *10(a) - Amendment No. 5 to Directors Deferred Compensation Plan, dated May 28, 2010 *10(b) - $500 million Facility Agreement, dated as of May 14, 2010, among PPL Energy Supply, LLC, as Borrower, and Morgan Stanley Bank, as Issuer *10(c) - Purchase and Sale Agreement, dated as of April 28, 2010, by and between E.ON US Investments Corp., PPL Corporation and E.ON AG (Exhibit No. 99.1 to PPL Corporation Form 8-K Report (File No. 1-11459) dated April 28, 2010) *10(d) - Debt Commitment Letter, dated April 28, 2010, by and between PPL Corporation, Banc of America, N.A., Banc of America Securities LLC, Credit Suisse AG and Credit Suisse Securities (USA) LLC (Exhibit No. 99.2 to PPL Corporation Form 8-K Report (File No. 1-11459) dated April 28, 2010) *10(e) - $6,500,000,000 Senior Bridge Term Loan Credit Agreement, dated as of June 9, 2010, among PPL Capital Funding, Inc., Borrower, PPL, Guarantor, the lenders from time to time party thereto and Bank of America, N.A., Administrative Agent, Credit Suisse, A.G., Syndication Agent, Wells Fargo Bank, National Association, Documentation Agent, Banc of America Securities LLC, Credit Suisse Securities (USA) LLC and Wells Fargo Securities, LLC, Joint Lead Arrangers (Exhibit 10.1 to PPL Corporation Form 8-K (File No. 1-11459) dated June 9, 2010) *10(f) - Notice of Commitment Reduction, issued on June 28, 2010, by PPL Capital Funding, Inc., pursuant to Section 2.07(c) of the $6,500,000,000 Senior Bridge Term Loan Credit Agreement, dated as of June 9, 2010 *10(g) - Amendment No. 2 to Credit and Security Agreement, dated as of July 27, 2010, by and among PPL Receivables Corporation, as Borrower, PPL Electric Utilities Corporation, as Servicer, Victory Receivables Corporation, as a Lender and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Liquidity Bank and as Agent *12(a) - PPL Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, for the quarterly period ended June30, 2010, filed by the following officers for the following companies: *31(a) - James H. Miller for PPL Corporation *31(b) - Paul A. Farr for PPL Corporation Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, for the quarterly period ended June30, 2010, furnished by the following officers for the following companies: *32(a) - James H. Miller for PPL Corporation *32(b) - Paul A. Farr for PPL Corporation **101.INS - XBRL Instance Document for PPL Corporation **101.SCH - XBRL Taxonomy Extension Schema for PPL Corporation **101.CAL - XBRL Taxonomy Extension Calculation Linkbase for PPL Corporation **101.DEF - XBRL Taxonomy Extension Definition Linkbase for PPL Corporation **101.LAB - XBRL Taxonomy Extension Label Linkbase for PPL Corporation **101.PRE - XBRL Taxonomy Extension Presentation Linkbase for PPL Corporation * Previously filed ** XBRL information will be considered to be furnished, not filed, for the first two years of a company's submission of XBRL information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PPL Corporation (Registrant) Date:September 1, 2010 /s/Vincent Sorgi Vincent Sorgi Vice President and Controller (Chief Accounting Officer)
